Exhibit 10.4

OVERLAND STORAGE, INC.

2009 EQUITY INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

(SENIOR OFFICER, LIMITED TRANSFERABILITY)

You have been granted the following option to purchase shares of the Common
Stock of Overland Storage, Inc. (the “Company”):

 

Name of Optionee:    Total Number of Shares:    Type of Option:    Incentive
Stock Option    Non-Qualified Stock Option Exercise Price Per Share:    $ Date
of Grant:    Vesting Commencement Date:    Vesting Schedule:    This option
becomes exercisable with respect to the first [____]% of the Shares subject to
this option when you complete [____] months of continuous “Service” (as defined
in the Plan) from the Vesting Commencement Date. Thereafter, this option becomes
exercisable with respect to an additional [____]% of the Shares subject to this
option when you complete each month of Service. Expiration Date:   
[____________] [____], 20[____]. This option expires earlier if your Service
terminates earlier, as described in the Stock Option Agreement.

You and the Company agree that this option is granted under and governed by the
terms and conditions of the 2009 Equity Incentive Plan (the “Plan”) and the
Stock Option Agreement, both of which are attached to and made a part of this
document.

You further agree that the Company may deliver by email all documents relating
to the Plan or this option (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements). You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a web site, it will notify you by email.

 

Optionee     Overland Storage, Inc.       By:           Title:    



--------------------------------------------------------------------------------

OVERLAND STORAGE, INC.

2009 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

Tax Treatment    This option is intended to be an incentive stock option under
section 422 of the Internal Revenue Code or a nonstatutory stock option, as
provided in the Notice of Stock Option Grant. Vesting   

This option becomes exercisable in installments, as shown in the Notice of Stock
Option Grant. In addition, this option becomes exercisable in full if either of
the following events occurs:

 

•         Your Service terminates because of total and permanent disability, or
death, or

 

•         If, within two years following a “Change in Control,” your employment
terminates as the result of (i) termination by the Company or its successor for
a reason other than “Cause”; or (ii) your “Resignation for Good Reason,” as the
terms “Cause” and “Good Reason” are defined in the Retention Agreement entered
into between the Company and you, and in each case only upon such employment
termination following a “Change in Control” as defined in the Plan.

 

This option will in no event become exercisable for additional shares after your
Service has terminated for any reason.

Term    This option expires in any event at the close of business at Company
headquarters on the [___] anniversary of the Date of Grant, as shown in the
Notice of Stock Option Grant, or if such anniversary date would fall on a day
when Company headquarters are not open for business, at the close of business at
Company headquarters on the last business day before such anniversary date. (It
will expire earlier if your Service terminates, as described below.) Regular
Termination    If your Service terminates for any reason except death or total
and permanent disability, then this option will expire at the close of business
at Company headquarters on the date three months after your termination date, or
if such expiration date would fall on a day when Company headquarters are not
open for business, at the close of business at Company headquarters on the last
business day before such expiration date. The Company determines when your
Service terminates for this purpose.



--------------------------------------------------------------------------------

Death    If you die before your Service terminates, then this option will expire
at the close of business at Company headquarters on the date 12 months after the
date of death, or if such expiration date would fall on a day when Company
headquarters are not open for business, at the close of business at Company
headquarters on the last business day before such expiration date. Disability   
If your Service terminates because of your “Disability” (as defined in the
Plan), then this option will expire at the close of business at Company
headquarters on the date 12 months after your termination date, or if such
expiration date would fall on a day when Company headquarters are not open for
business, at the close of business at Company headquarters on the last business
day before such expiration date. Leaves of Absence and Part- Time Work   

For purposes of this option, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by the terms of the leave or by applicable law. But your Service
terminates when the approved leave ends, unless you immediately return to active
work. If this option is designated as an Incentive Stock Option, and if such
leave exceeds ninety (90) days, and reemployment upon expiration of such leave
is not guaranteed by statute or contract, then this option shall be treated as a
Non-Qualified Stock Option on the day three (3) months and one (1) day following
the expiration of such ninety (90) day period.

 

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Option Grant may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, then the vesting schedule specified in the Notice of Stock
Option Grant may be adjusted in accordance with the Company’s part-time work
policy or the terms of an agreement between you and the Company pertaining to
your part-time schedule.

Restrictions on Exercise    The Company will not permit you to exercise this
option if the issuance of shares at that time would violate any “Applicable Law”
(as defined in the Plan).



--------------------------------------------------------------------------------

Notice of Exercise   

When you wish to exercise this option, you may select one of the following:

 

•      If you have established an account with E*Trade (www.etrade.com, (800)
838-0908), or such other or substitute employee stock option plan administrative
service as the Company may elect to engage (such stock option administrative
service being the “Plan Agency”), you may elect to exercise this option by
utilizing the procedures established by the Plan Agency for exercise of this
option. Such procedures may include provisions for execution of an electronic or
a written notice stating the number of shares to be purchased pursuant to this
option and accompanied by delivery of an executed exercise agreement as
implemented by the Plan Agency, and payment made in accordance with this
Agreement and the Plan for the full purchase price of the shares to be
purchased. The “Committee” (as defined in the Plan) may from time to time
establish further limitations and rules or procedures for exercise through the
Plan Agency. The Company may also discontinue use of the Plan Agency at any
time, in which case you will be required to use the exercise procedure described
below.

 

•      Notify the Company by filing the proper “Exercise Notice” form at the
address given on the form. Your notice must specify how many shares you wish to
purchase. Your notice must also specify how your shares should be registered.

 

Exercise through the Plan Agency will be effective in accordance with the
policies and procedures of the Plan Agency. An “Exercise Notice” filed with the
Company will be effective when the Company receives it together with payment
made in accordance with this Agreement and the Plan for the full purchase price
of the shares to be purchased.

 

If another person wants to exercise this option after it has been transferred to
him or her (a “Transferee”), that person must prove to the Company’s
satisfaction that he or she is entitled to exercise this option, and must then
select one of the exercise alternatives specified above; provided that exercise
by a Transferee may not be available through the Plan Agency, and if it is
available, such exercise may require additional procedures or documentation
established by the Company or the Plan Agency.

Form of Payment   

When you exercise your option, you must pay the option exercise price for the
shares that you are purchasing. Payment may be made in one or a combination of
the following forms:

 

•      Your personal check, a cashier’s check or a money order.



--------------------------------------------------------------------------------

  

 

•      Irrevocable directions to a securities broker (such as the Plan Agency)
approved by the Company to sell all or part of your option shares and to deliver
to the Company from the sale proceeds an amount sufficient to pay the option
exercise price and any withholding taxes. (The balance of the sale proceeds, if
any, will be delivered to you.) This procedure will be permitted only if you
utilize the services of the Plan Agency, or another securities broker
pre-approved by the Company in its sole discretion. You will not be permitted to
use this procedure if you are an “Officer” or “Director” (each as defined in the
Plan) and this procedure would be deemed an extension of credit or the arranging
of an extension of credit in the form of a personal loan by the Company.

Withholding Taxes and Stock Withholding    You will not be allowed to exercise
this option unless you make arrangements acceptable to the Company to pay any
withholding taxes that may be due as a result of the option exercise. With the
Company’s consent, these arrangements may include (a) withholding shares of
Company stock that otherwise would be issued to you when the units are settled
or (b) surrendering shares that you previously acquired. The value of these
shares, determined as of the effective date of the option exercise, will be
applied to the withholding taxes. Restrictions on Resale    You agree not to
sell any option shares at a time when Applicable Law, Company policies or an
agreement between the Company and its underwriters prohibit a sale. This
restriction will apply as long as your Service continues and for such period of
time after the termination of your Service as the Company may specify. Transfer
of Option    In general, only you may exercise this option prior to your death.
You may not transfer or assign this option, unless one of the provisions below
applies. For instance, you may not sell this option or use it as security for a
loan. If you attempt to do any of these things, this option will immediately
become invalid. You may, however, dispose of this option in your will or in a
beneficiary designation.    If this option is designated as a nonstatutory stock
option in the Notice of Stock Option Grant, then the Committee may, in its sole
discretion, allow you to transfer this option as a gift to one or more family
members. For purposes of this Agreement, “family member” means a



--------------------------------------------------------------------------------

  

child, stepchild, grandchild, parent, stepparent, grandparent, spouse, former
spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law (including adoptive
relationships), any individual sharing your household (other than a tenant or
employee), a trust in which one or more of these individuals have more than 50%
of the beneficial interest, a foundation in which you or one or more of these
persons control the management of assets, and any entity in which you or one or
more of these persons own more than 50% of the voting interest.

 

If this option is designated as an incentive stock option, the Committee may, in
its sole discretion, allow you to transfer this option to a trust, where under
Section 671 of the Code and other Applicable Law you are considered the sole
beneficial owner of this option while it is held in trust.

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your option in
any other way, except pursuant to a Domestic Relations Order.

 

The Committee will allow you to transfer this option only if both you and the
transferee(s) execute the forms prescribed by the Committee, which include the
consent of the transferee(s) to be bound by this Agreement.

Retention Rights    Your option or this Agreement does not give you the right to
be retained by the Company or a subsidiary of the Company in any capacity. The
Company and its subsidiaries reserve the right to terminate your Service at any
time, with or without cause. Shareholder Rights    You, or your estate or heirs,
have no rights as a shareholder of the Company until you have exercised this
option by giving the required notice to the Company and paying the exercise
price. No adjustments are made for dividends or other rights if the applicable
record date occurs before you exercise this option, except as described in the
Plan. Adjustments    In the event of a stock split, a stock dividend or a
similar change in Company stock, the number of shares covered by this option and
the exercise price per share may be adjusted pursuant to the Plan. Governing Law
   This Agreement will be interpreted and enforced under the laws of the State
of California (without regard to its choice-of-law provisions).



--------------------------------------------------------------------------------

The Plan and Other Agreements   

The text of the Plan is incorporated in this Agreement by reference.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this option. Any prior agreements, commitments or
negotiations concerning this option are superseded. This Agreement may be
amended only by another written agreement between the parties.

By signing the cover sheet of this Agreement, you agree to

all of the terms and conditions described above and in the Plan.